Affirmed and Memorandum Opinion filed October 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00352-CR

                   ELIC MILTON LYMAN, SR., Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 83696-CR

                         MEMORANDUM OPINION

      Appellant appeals his conviction for four counts of aggravated sexual assault
of a child. Appellant’s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). On June 1, 2021, appellant
filed a pro se response to counsel’s brief.

      We have reviewed the record, counsel’s brief, and appellant’s pro se
response and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2